IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                   April 8, 2008
                                No. 06-61122
                              Summary Calendar                Charles R. Fulbruge III
                                                                      Clerk

FARID HADJ ALI

                                            Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                            Respondent


                     Petition for Review of an Order of the
                        Board of Immigration Appeals
                             BIA No. A78 351 852


Before HIGGINBOTHAM, STEWART, and ELROD, Circuit Judges.
PER CURIAM:*
      Farid Hadj-Ali, a native and citizen of Algeria, filed a petition for review
of the Board of Immigration Appeals’ (BIA) denial of his second motion to reopen
removal proceedings. Hadj-Ali’s second motion alleged ineffective assistance of
counsel. The BIA refused to waive the time and numerical limitation
requirements for Hadj-Ali’s second motion because the motion and supporting
evidence did not conform to the requirements of Matter of Lozada, 19 I.&N. Dec.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-61122

637 (BIA 1988). Hadj-Ali argues that the BIA abused its discretion in not using
its sua sponte authority to reopen his hearing in spite of the fact that he is
married to an American citizen.
      Appellate courts cannot undertake review of an agency’s discretionary
determination where there is “no meaningful standard against which to judge
the agency’s exercise of discretion.” Heckler v. Chaney, 470 U.S. 821, 830 (1985).
There are no guidelines directing the BIA’s decision whether to reconsider on
its own motion.    See 8 C.F.R. § 1003.2(a).      Therefore, this court has no
jurisdiction to review the BIA’s decision to deny Hadj-Ali’s untimely motion to
reopen. See Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249-50 (5th Cir. 2004)
(concluding that appellate courts were precluded from reviewing an IJ’s denial
of an untimely motion to reopen).
      Accordingly, Hadj-Ali’s petition for review is DENIED.




                                        2